DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “13. The robotic arm assembly of claim 1 wherein the end effector adapter comprises a set of communication contact faces, where ones of the set of communication planar faces provide a set of signal lines for a corresponding electronic component on the end effector.”
There is no antecedent basis, “the set of communication planar faces”.
In addition it is not clear what all is meant and encompassed by the phrase, “a corresponding electronic component on the end effector.”  What is corresponding to what and where?  Applicant is advised to amend the claims and to more elaborate.

Claim 15 recites, “a gross positioning of the end effector with respect to a target”. It is not clear what all is meant and encompassed by the above phrase since applicant does not explain what is meant and encompassed by “a gross positioning…” as opposed to just positioning.
Claim 15 further recites, “communicating, by the host computer and the end effector controller, in association with the gross positioning of the end effector with respect to the target”. 
The phrase appears to be incomplete because it is not explained how “a gross positioning….” Also communicates. In addition with who is the host computer and end effector communicating?
“controlling, by the end effector controller after achieving the gross positioning of the end effector with respect to the target, operation of the robotic arm assembly to carry out a particularized configured operation of the end effector.”
Claim 15 further recites, “controlling, by the end effector controller after achieving the gross positioning of the end effector with respect to the target, operation of the robotic arm assembly to carry out a particularized configured operation of the end effector”.  How is “achieving the gross positioning of the end effector” different from , “carry out a particularized configured operation of the end effector”?  Applicant is advised to particularly and distinctly disclose the claim limitations.
Claims 16 and 17 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 9, 10, 18, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa Katsuko (EP 0400624 B1) in view of Muneto (US 20200198125).
Regarding claim 1. Katsuko discloses a robotic arm assembly (fig. 1; col. 4, lines 40-50) comprising: 
a host computer (24, 25; fig. 1; col. 5, lines 26-30); 
arms 3 to 6; col. 4, lines 40-50), including at least a most proximal robotic arm segment 3 at a base 2 of the robotic arm assembly and a most distal robotic arm segment 6 (col. 4, lines 40-50); 
a set of actuators (an actuator or servomotor 12; fig. 1; col. 4, lines 51-58), each actuator  being interposed between adjacent pairs of the set of robotic arm segments (an actuator or servomotor 12 is provided at each of the joints 8, 9, 10, 11 between adjacent pairs of the set of robotic arm segments; fig. 1; col. 4, lines 40-20) to affect a relative movement between the adjacent pairs of the set of robotic arm segments (the arms are moved relative to each other by turning of the servomotor 12; col. 5, lines 2-12); 
an end effector controller 30 configured with: 
a first interface 31 configured to support a first communication link between the end effector controller and the host computer (cable 31 supports a first communication link for connecting the end effector controller 30 and host computer 24, 25; fig. 1; col. 5, lines 38, 39), and 
a second interface (the little connecting branch between effector controller 30 and end effector motor drive circuit 59, i.e. the line between unit 58 and units 59, 60 in fig. 10; col. 7, lines 52-56), separate from the first interface 31; 
an end effector unit components 59, 60  configured to provide a high speed data interface between the end effector controller 30 and an end effector 7 (figs. 1&5; col. 7, lines 52-56), 
wherein the end effector 7 is mounted at a distal position on the robotic arm assembly (fig. 1; col. 4, lines 40-43),
wherein the end effector 7 is mounted proximate the end effector controller 30 (fig. 1; col. 5, lines 33, 34), and 
the little connecting branch between effector controller 30 and end effector motor drive circuit 59, i.e. the line between unit 58 and units 59, 60 in fig. 10; col. 7, lines 52-56) is configured to support a second communication link between the end effector controller 30 and the end effector unit components 59, 60  (figs. 1&5; col. 7, lines 52-56).  
Ozawa Katsuko did not recite an adapter as claimed.  However, Muneto teaches of a robotic arm assemble comprising:
an end effector adapter (i.e. connector 3; figs. 2& 3; sec 0030, 0035, 0043) configured to provide a high speed data interface between an end effector controller (control board 200, fig. 3; sec 0045) and an end effector (12c; figs. 2& 3; sec 0030, 0035, 0043), 
wherein a second interface (line connecting controller 200 and adapter 3; fig. 3; sec 0043, 0045) is configured to support a second communication link between the end effector controller (200; fig. 3) and the end effector adapter (3; figs. 1&3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ozawa Katsuko as taught by Muneto for the purpose of providing an efficient and versatile connection including a connector to facilitate detachment for changing of tools or  effectors on a robot arm (Muneto sec 0029, first six lines; sec 0030, last six lines).
Regarding claim 2. Ozawa Katsuko discloses the robotic arm assembly of claim 1 wherein the second interface is coupled to the high speed data interface via a cable comprising a set of wires (fig 1 shows many sets of connecting wires 31 and branches thereof; col. 5, lines 38, 39).
24 fig. 1), and wherein the display interface output is driven under control of the end effector controller (input and output applies to both directions of communication between the display and the end effector controller; col. 5, lines 26-39, col. 6, lines 9-27).  
Regarding claim 6 Muneto teaches of the robotic arm assembly of claim 1 wherein the end effector is one of a plurality of interchangeable end effectors, each of the plurality of interchangeable end effectors being configured to communicate with the end effector controller (Muneto provides an efficient and versatile connection including a connector to facilitate detachment for changing of tools or  effectors on a robot arm; Muneto sec 0029, first six lines; sec 0030, last five lines).
Regarding claim 7 Muneto teaches of the robotic arm assembly of claim 1 wherein the end effector controller 200 is carried by the most distal robotic arm segment (see Muneto fig. 3; sec 0045).
Regarding claim 9 Muneto teaches of the robotic arm assembly of claim 1 further comprising a fixed physical connection between the end effector adapter 3 and the most distal robotic arm segment 12c (a fixed physical connection is established between unit 3 and 12; fig. 1; se 0032, first six lines).  
Regarding claim 10 Muneto teaches of the robotic arm assembly of claim 1, but did not provides detail arrangement of communication contact faces.  However it is well known in the art to have a connector, wherein an adapter comprises a set of communication contact faces arranged in a three-dimensional space (sec 0034).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneto to have an 
Regarding claim 18 Ozawa Katsuko discloses a robotic arm assembly, comprising: 
a host computer (24, 25; fig. 1; col. 5, lines 26-30); 
a set of robotic arm segments (arms 3 to 6; col. 4, lines 40-50); 
a set of actuators (an actuator or servomotor 12; fig. 1; col. 4, lines 51-58) interposed between adjacent pairs of the set of robotic arm segments (an actuator or servomotor 12 is provided at each of the joints 8, 9, 10, 11 between adjacent pairs of the set of robotic arm segments; fig. 1; col. 4, lines 40-20) to cause relative movement between the robotic arm segments (the arms are moved relative to each other by turning of the servomotor 12; col. 5, lines 2-12); 
an end effector controller 30 configured with: 
a first interface 31 configured to support a first communication link between the end effector controller and the host computer (cable 31 supports a first communication link for connecting the end effector controller 30 and host computer 24, 25; fig. 1; col. 5, lines 38, 39), and 
a second interface (the little connecting branch between effector controller 30 and end effector motor drive circuit 59, i.e. the line between unit 58 and units 59, 60 in fig. 10; col. 7, lines 52-56), separate from the first interface 31; 
an end effector unit components 59, 60  configured to provide a high speed data interface between the end effector controller 30 and an end effector 7 (figs. 1&5; col. 7, lines 52-56), 
wherein the end effector 7 is mounted at a distal position on the robotic arm assembly (fig. 1; col. 4, lines 40-43),
fig. 1; col. 5, lines 33, 34),
wherein the second interface (the little connecting branch between effector controller 30 and end effector motor drive circuit 59, i.e. the line between unit 58 and units 59, 60 in fig. 10; col. 7, lines 52-56) is configured to support a second communication link between the end effector controller 30 and the end effector unit components 59, 60  (figs. 1&5; col. 7, lines 52-56).  
Ozawa Katsuko did not recite an adapter as claimed.  However, Muneto teaches of a robotic arm assemble comprising:
an end effector adapter (i.e. connector 3; figs. 2& 3; sec 0030, 0035, 0043) configured to provide a high speed data interface between an end effector controller (control board 200, fig. 3; sec 0045) and an end effector (12c; figs. 2& 3; sec 0030, 0035, 0043), 
a plurality of interchangeable end effectors (12c and 12d; fig. 1;  Muneto sec 0029, first six lines; sec 0030, last six lines), one of (either one of 12c or 12d is mounted) which is mounted at a distal position on the robotic arm assembly, 
wherein the end effector 12c is mounted proximate the end effector controller (200, fig. 3; sec 0043, 0045) and,
wherein a second interface (line connecting controller 200 and adapter 3; fig. 3; sec 0043, 0045) is configured to support a second communication link between the end effector controller (200; fig. 3) and the end effector adapter (3; figs. 1&3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ozawa Katsuko as taught by Muneto for the purpose of providing an efficient and versatile connection including a connector to facilitate detachment for Muneto sec 0029, first six lines; sec 0030, last six lines).
Regarding claim 19 Muneto teaches of the robotic arm assembly of claim 18, wherein each of the plurality of interchangeable end effectors (12c, 12d; figs. 1, 3) is releasably connected to the end effector adapter 3 and configured to communicate with the end effector controller (sec 0029, first six lines; sec 0030, last six lines; sec 0043, 0045).  
Regarding claim 20 Muneto teaches of the robotic arm of claim method of claim 19, wherein, during operation, the end effector controller communicates with the host computer to affect a coordinated simultaneous operation of the set of actuators and the end effector in accordance with a continuous and coordinated simultaneous operation control scheme (in sec 0035; 0046 the robot mimics a human arm, which arm obviously has coordinated simultaneous operations in accordance with a continuous and coordinated simultaneous operation control scheme).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Ozawa Katsuko (EP 0400624 B1) and Muneto (US 20200198125) as applied to claim 1 and further in view of Shelton (US 20110290856)
Regarding claim 3, Muneto teaches of the robotic arm assembly of claim 1, including connections and power supply to the connector 3, see Muneto sec 0045.  Muneto did not particularly recite AC or DC power.  However, Shelton (sec 0356) teaches that the power supply to the robotic effector could be AC or DC power.   Therefore, it would have been obvious to one having ordinary skill in the art to use power of their choice according to Shelton to cycle between AC and DC power and needed and also for the advantage of applying DC power if the . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Ozawa Katsuko (EP 0400624 B1) and Muneto (US 20200198125) as applied to claim 1 and further in view of Simkins (US 20200269447).
Regarding claim 4 Ozawa Katsuko discloses the robotic arm assembly of claim 1, but did not provide details regarding an operating system.  However Simkins teaches of a robotic arm assembly, wherein an end effector controller 44 comprises an operating system (figs. 1-5; sec 0025).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ozawa Katsuko and Muneto as taught by Simkins for the purpose of processing specific applications and programs to operate the robotic arm.


Allowable Subject Matter
Claims 8, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose:
8. The robotic arm assembly of claim 1 further comprising a hinging physical connection between the end effector adapter and the most distal robotic arm segment.  

11. The robotic arm assembly of claim 10 wherein the set of communication contact faces are arranged on sides of an end effector adaptor connector structure, where the end effector adapter connector structure includes an asymmetric geometric face that permits engagement in only a single rotational position with a corresponding end effector connector structure of the end effector. 
 


Conclusion
The prior art Koenig (US 20180079090) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/RONNIE M MANCHO/Primary Examiner, Art Unit 3666